 443319 NLRB No. 69GAYSTON CORP.1On July 31, 1995, Administrative Law Judge Peter E. Donnellyissued the attached decision. The Charging Party filed exceptions.
The Respondent filed an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Charging Party has excepted to some of the judge's credibil-ity findings. The Board's established policy is not to overrule an ad-
ministrative law judge's credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.The Charging Party's exceptions also allege that the judge's deci-sion evidences his bias and prejudice. On our full consideration of
the entire record in these proceedings, we find no evidence that the
judge prejudged the case, made prejudicial rulings, or exhibited bias
against the Charging Party in his analysis of the evidence.1Thereafter, the membership of Local 217 withdrew from itsmerger with Local 513 and was issued a new charter as Local 141.2The loss of overtime allegation, par. 6 of the complaint, was dis-missed at the hearing upon motion by Respondent as untimely.3There is conflicting testimony regarding the discharge allegationsof the complaint. In resolving these conflicts, I have taken into con-
sideration the apparent interests of the witnesses; the inherent prob-
abilities in light of other events; corroboration or lack of it; and con-
sistencies or inconsistencies within the testimony of each witness
and between the testimony of each and that of other witnesses with
similar apparent interests. In evaluating the testimony of each wit-
ness, I rely specifically upon demeanor and make my findings ac-
cordingly. Specifically, where conflict exists between the testimony
of Supervisor Robert Hammond and the testimony of Young and
Molnar concerning the circumstances of their discharges, I conclude
that Hammond's account is more accurate and his testimony is cred-
ited. In this connection, I also note that Hammond is no longer em-
ployed by Respondent and would have no apparent motive to fab-
ricate testimony. And while apart from considerations of demeanor,
I have taken into account the above-noted credibility considerations,
my failure to detail each of these is not to be deemed a failure on
my part to have fully considered it. Bishop & Malco, 159 NLRB1159, 1161 (1966).Gayston Corporation and Laborers' Local 513, af-filiated with Laborers' International Union of
North America, AFL±CIO. Cases 9±CA±30678and 9±CA±32056October 27, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issue presented here is whether the judge cor-rectly found that the Respondent's discharge of em-
ployees Thomas Young and Robert Molnar and its an-
nouncement of changes in its training program linked
to wage increases did not violate Section 8(a)(1) and
(3) of the Act.1The Board has considered the decisionand the record in light of the exceptions and brief and
has decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Patricia Frye, Esq., for the General Counsel.Robert T. Dunlevey Jr., Esq., of Dayton, Ohio, for the Re-spondent.Lawrence Oberdank, Esq., of Cleveland, Ohio, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEPETERE. DONNELLY, Administrative Law Judge. Thecharge in Case 9±CA±30678 was filed by Laborers' Local
217, affiliated with Laborers' International Union of North
America, AFL±CIO. Thereafter, Local 217 merged with
Local 513, the Charging Party in Case 9±CA±32056.1A con-solidated amended complaint issued thereafter on May 19,
1995, alleging that Gayston Corporation (the Employer orRespondent) violated Section 8(a)(1) of the Act by promisinghigher wages and bonuses to employees for rejecting the
Union and by threatening employees with loss of overtime
if they selected union representation.2The complaint also al-leges that Respondent violated Section 8(a)(3) of the Act by
discharging employees Thomas Young and Robert Molnar.
An answer was timely filed by Respondent and pursuant to
notice, a hearing was held before me on March 30, and
March 31, 1995. Briefs have been timely filed by General
Counsel, Respondent, and Charging Party, which have been
duly considered.FINDINGSOF
FACT3I. THEEMPLOYER
'SBUSINESS
The Employer is a corporation engaged in the manufactureof automotive parts, precision components, and assemblies at
Springboro, Ohio. During the past 12 months, Respondent, in
the conduct of its operations, sold and shipped from its
Springboro, Ohio facility goods valued in excess of $50,000
directly to points outside the State of Ohio. The complaint
alleges, the answer admits, and I find that the Employer is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
Based on testimony elicited at the hearing, I conclude thatLocals 217, 513, and 141 all are labor organizations within
the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Facts1. Speech on April 23, 1993ÐPromise of HigherWages and BonusesÐSection 8(a)(1)In the fall of 1992, Tom Young contacted Dewey Bayless,union president and business manager, with a view towards
organizing Respondent's employees. It appears that Young
had been a union member during some prior employment. In
order to ascertain the level of interest for organizing among
Respondent's employees, the Union distributed an announce-VerDate 12-JAN-9909:30 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31969apps04PsN: apps04
 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Hammond was employed until the end of August when he leftfor a better job.ment among Respondent's employees in October 1992. Aftera period of inactivity, a handbilling by the Union was con-
ducted on April 22, 1993, announcing an organizational
meeting of Respondent's employees to be held on April 25,
1993.After this meeting, by letter dated April 26, 1993, fromBayless to Respondent, Young was identified to Respondent
as a union organizer who would be ``actively involved in or-
ganizing with the Union.'' It is undisputed that thereafter
Young was an active and open union adherent whose union
activity was known to the Respondent.Molnar was a new employee hired on June 6 and em-ployed for less than 2 months at the time of his discharge
on July 30, 1994. Molnar did not disclose his union senti-
ments to anyone and, insofar as this record discloses, neitherRespondent nor the Union was aware of his union senti-
ments.With respect to Respondent's operation, it appears that inearly 1993, Respondent, a manufacturer of industrial parts,
was in the process of converting from the production of de-
fense-oriented components to parts suitable for use by private
industry, notably automobiles. In connection with this con-
version, Respondent began in February and March 1993 to
develop a new training program for employees, including a
plan to relate additional employee training to increases in
compensation with the introduction of a manufacturing cer-
tification program.As a means of communicating the nature and content ofthese changes, a series of employee meetings were set for
successive Fridays, April 9, 16, and 23, 1993. At these meet-
ings, employees were told about the new program and in-
formed that wage increases would be tied to the successful
completion of additional training. Specifically, at the meeting
on April 23, Jim Heitz, group vice president, delivered a
speech devoted primarily to a more detailed explanation of
a new program to provide ``training classes'' to become
``manufacturing certified'' resulting in an ``ongoing bonus
program'' for those successful in completing the program.The speech on April 23 also noted the union handbillingon the prior day. Heitz stated in substance that he did not
believe that a union was necessary or would bring anything
positive to the Respondent.2. Discharges of Young and Molnar on July 30, 1994ÐSection 8(a)(3)It appears that smoking is prohibited at Respondent's facil-ity except for certain designated areas. This policy became
effective January 1, 1992, and is set out in Respondent's Em-
ployee Manual under Safety Rules, reading:Gayston must strictly enforce safety and securityrules for the protection of the Company and its employ-
ees. Disciplinary action, up to and including termi-
nation, will be taken against any employee violating
safety rules.....15. SMOKING AND TOBACCO USESmoking and tobacco use of any kind is restrictedand only permitted outside the building in the following
areas: hourly patio area and parking areas.Young and Molnar were both aware of the safety rule pro-hibiting smoking and specifically were aware that smoking
was not permitted in the men's room. No-smoking signs
were also posted in the plant.Although the Employee Manual, as set out above, does notexpressly provide discharge for violating the no-smoking pol-
icy, it has been a practice of Respondent to discharge for
violations of the rule, and since its adoption, five employees
in addition to Young and Molnar have been discharged for
violating the rule. Three of them were discharged before
Young and Molnar. The record discloses that employees
were not discharged unless they were either caught with the
cigarettes in their hands or admitted to having been smoking.With respect to the discharge incident itself, Hammondtestified that he was employed by Respondent on July 5,
1994, as a supervisor on the third shift.4On July 30, 1994,at about 1:05 a.m., he went into the men's room where he
observed employees Young and Molnar smoking and saw the
cigarettes in their hands. Hammond told them that they knew
they were not to smoke in the men's room and that they
should return to their jobs while he called his supervisor to
determine what action should be taken.Hammond testified that although he was aware that com-pany policy was termination, he, nonetheless, called Greg
Bolin, production manager, at his home and told him that he
had found two employees smoking in the men's room. Bolin
confirmed to him that the company policy was termination
and told him that he should terminate them both. Bolin then
asked who they were, and Hammond identified them. Bolin
asked if he actually had seen the cigarettes in their hands,
and Hammond confirmed that he had. Hammond then went
to Young and Molnar who had returned to their work, termi-
nated them, and they left the premises.Bolin's testimony was essentially corroborative of Ham-mond. He testified that he received a call from Hammond at
about 1:30 a.m. and was told that Hammond had caught two
employees smoking in the men's room, whereupon he ad-
vised Hammond that he should discharge them. It was not
until after this instruction that the two employees were iden-
tified to him as Young and Molnar.Young and Molnar both denied that they were smoking.Young testified that when Hammond came into the men's
room, there were in addition to himself and Molnar, two
other employees, whom Young did not identify, smoking in
the toilet stalls with the doors shut. Hammond came in and
said only ``You guys know better'' and walked out. Young
and Molnar returned to their work. Later, Hammond returned
and, after terminating Molnar, came to Young at his work
station and told him that he was being fired for smoking in
the men's room. Young told Hammond that he was making
a mistake, however, Hammond directed him to leave the
premises, which he did.Young also testified that during his employment with theCompany, even after the smoking prohibitions became effec-
tive on January 1, 1992, he had seen other employees smok-
ing in restrooms; at times in the presence of supervisors.
Young also testified that during the week before his dis-
charge, on one occasion, he and a supervisor were smoking
together in the men's room.VerDate 12-JAN-9909:30 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31969apps04PsN: apps04
 445GAYSTON CORP.Young further testified to a conversation with Hammondabout a week after Hammond became third-shift supervisor
wherein Hammond told him that during an organizational ef-
fort at his prior place of employment, he told management
that if they got rid of their expensive lawyers, they could get
rid of the union. Hammond, whose testimony I credit in this
regard, testified that he only told Young that in 1 year, it had
cost the Company $300,000 for lawyers to fight the union
and that later expenses were only about $30,000 without law-
yers, with company management doing the work.Concerning the incident, Molnar testified that he was talk-ing to Young when Hammond stepped into the men's room
and gave them a ``funny'' look. There was a man standing
behind the restroom door that Hammond could not see and
two more people occupied toilet stalls. Molnar testified that
he could not recall Hammond saying anything and that Ham-
mond left and later came back while he was working and
told him that he was being fired for smoking in the men's
room. Molnar denied smoking in the men's room, where-
upon, according to Molnar, Hammond told him that this was
not about him (Molnar) but that they wanted to fire someone
else and that all he had to do was come in Monday and
speak to Connie Hinkle, director of human resources, and he
would be returned to work. Hammond, whose testimony I
find more credible, testified that he did not, at the time he
terminated Molnar, have any conversation with him about
getting his job back.Molnar testified that on the following Monday, he cameto the plant to speak to Hinkle but spoke instead to Billie,
a human resources employee, who spoke to Hinkle and re-
layed to him a message from Hinkle that he had in fact been
terminated and the action was final.Hinkle, however, testified that she actually met with Mol-nar at the human resources department on Monday and that
he only asked to have his job back. Hinkle denied his re-
quest, restating that he had been caught smoking in themen's room. As Molnar was leaving, he remarked that he
never thought a cigarette would get him fired. Hinkle testi-
fied that Molnar never mentioned any conversation with
Hammond about getting his job back. Having reviewed the
record, I am satisfied that Molnar spoke with Hinkle, that
Molnar did not mention any conversation with Hammond
about getting his job back; and that Molnar made the parting
comment attributed to him.IV. DISCUSSIONANDANALYSIS
A. The 8(a)(1) AllegationsThe General Counsel contends that Respondent violatedSection 8(a)(1) of the Act by promising higher wages and
bonuses to employees. A review of the record discloses that
the nature of Respondent's business had been changing from
national defense production to a more commercial orienta-
tion. During the early months of 1993, Respondent deter-
mined that in order to compete in a nondefense market, it
would be necessary to revise its manner of training and com-
pensating employees. Over a period of some weeks, it formu-
lated new procedures, and in a set of speeches to employees
on April 9, 16, and 23, 1993, Respondent undertook to ex-
plain the general concepts involved in training to become
manufacturing certified, and at each meeting alluded to theprospect of increased compensation for those employees whoqualified.The record supports the conclusion that Respondent wasunaware of any organizing activity until April 22, when the
Union distributed pamphlets to Respondent's employees. In
his speech on April 23, Heitz was more specific concerning
the modifications that needed to be undertaken to implement
the manufacturing certification program and the manner of
increasing the compensation of those employees who quali-
fied, including bonuses, but the prospect of greater com-
pensation had already been raised in Heitz's two previous
speeches. This speech on April 23 was simply a further and
ongoing explanation of a previously arrived at business deci-
sion and was not a response to Union's distribution of pam-
phlets on April 22.While it is true that Respondent alluded to the Union's or-ganizational effort in his prepared speech on April 23, he
was simply expressing in a lawful manner his opposition to
the Union's organizational effort. Indeed, the General Coun-
sel does not allege that any statements being made by Heitz
about the Union during his speech violated the Act. Any
lawful references to his opposition to organization, even
though appearing in remarks devoted primarily to modifica-
tions in the employee compensation system, do not make un-
lawful remarks which were otherwise lawful.In these circumstances, I conclude that Heitz's speech onApril 23, 1993, did not violate Section 8(a)(1) of the Act.B. Discharges of Young and MolnarThe General Counsel contends that Young and Molnarwere discriminatorily discharged in order to rid the Respond-
ent of Young, an active union adherent. The record makes
it clear that Young was a prominent union supporter and thatRespondent had been so advised by the Union in a letter
dated April 26, 1993. Molnar's union sentiments were un-
known, particularly since Molnar himself testified that he
never disclosed them. He was, according to the General
Counsel, the innocent victim of Respondent's unlawful termi-
nation of Young.As set out above, Respondent was serious about its ban onsmoking. Rules had been established prohibiting smoking in
all except certain areas of the plant. Both Young and Molnar
testified that they were aware of the no-smoking rule and
that it applied to the restrooms. They were also aware that
they could be discharged for violating the rule. It is also
clear, in my view of the record, that both were violating the
rule by smoking in the men's room and that they were
caught in the act of smoking by Hammond.While the General Counsel and Union did not concedethese findings, they argue that even assuming they had been
smoking, that smoking at the plant was pervasive, and that
enforcement of the no-smoking rule was selective and was
used as a pretext to disguise the discriminatory discharges of
Young and Molnar.The record does disclose that smoking by employees didtake place, sometimes with the knowledge of supervisors and
that on one occasion, a supervisor smoked with Young.
However, the record is not sufficient, in my opinion, to show
that Young or Molnar were afforded disparate treatment con-
stituting discrimination under Section 8(a)(3) of the Act.VerDate 12-JAN-9909:30 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31969apps04PsN: apps04
 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Having credited Hammond concerning his conversation withYoung about the expense of an antiunion campaign at a prior job,
I further conclude that this credited version does not establish that
Hammond harbored union animus.6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.First, Hammond was a new supervisor, and the recorddoes not show that he had previously condoned smoking by
employees.5Also, while it appears that the smoking ban may not havebeen enforced at all times, that was clearly the policy of
management, and particularly higher management, and the
policy had already been enforced with discharge for those
who were either caught in the act of smoking or had admit-
ted that they had been smoking. The record discloses no in-
stances in which a lesser discipline than discharge was im-
posed for smoking violations. As noted above, discharge had
been administered in prior cases where, as here, the proof
was clear. The record does not support the condonation by
management of smoking even though some supervisors may
not have vigorously enforced the ban.Even more significant is the fact that when Hammondcalled Bolin for guidance on the discipline, he directed Ham-
mond to discharge both employees before he was even aware
of their identities. This, without more, negates any inference
that Young and Molnar had been discriminatorily singled out
for discipline because of Young's union activity.In summary, I conclude that while Respondent no doubtwelcomed the removal of a prominent union adherent from
its employ, the discharges were nonetheless lawfully admin-
istered pursuant to its no-smoking policy.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe complaint is dismissed in its entirety.VerDate 12-JAN-9909:30 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31969apps04PsN: apps04
